DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTICE OF ALLOWABILITY
The following is an examiner’s statement of reasons for allowance:
The claimed method for evaluating whether or not agglomerates of cellulose nanofibers exist in a cellulose nanofiber dispersion, which cannot be visually determined, comprising the steps of: (1) preparing a cellulose nanofiber dispersion; (2) adding a color pigment into the cellulose nanofiber dispersion; and (3) observing the cellulose nanofiber dispersion to which the color pigment has been added with a light microscope to determine whether or not agglomerates of cellulose nanofibers exist in a cellulose nanofiber dispersion, which cannot be visually determined, wherein the colored pigment is less transparent to light during observation with a light microscope is considered to be novel and non-obvious over the prior art.  
The closest prior art of record is to JP 2013-181167 A which teaches at least steps (1) and (2), however, it is silent in regards to teaching or even suggesting step (3), in particular wherein the cellulose nanofiber dispersion to which the color pigment  is added less transparent to light during observation with a light microscope.  This characteristic of the color pigment and how it observed with a light microscope is not taught or suggested in the JP 2013-181167 A reference or in any other reference searched by the Examiner.  The pigments which are less transparent to light and do not penetrate the fibers in the agglomerates is not found in the prior art and where color pigments that appear as bright fields under an optical scope is not found in the prior art as explained in the REMARKS on 08 MARCH 2021.    
Claims 1, 3-5 and 22 are allowed. 
Election/Restrictions
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 6-21 have been cancelled. 


This application is in condition for allowance except for the presence of claims 6-21 directed to composition, a cellulose nanofiber non-elected without traverse.  Accordingly, claims 6-21 have been cancelled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797